PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
PICCIONELLI, GREGORY, A.
Application No. 15/379,341
Filed: 14 Dec 2016
For: WRIST PHONE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed January 18, 2022 and supplemented on March 18, 2022 and March 21, 2022, to revive the above-identified application.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner' s Answer, mailed March 2, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on May 3, 2021.  A Notice of Abandonment was mailed on January 24, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the appeal forwarding fee in the amount of $1180.00; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The file does not indicate that a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition, however, the Office will mail all future correspondence solely to the address on record.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	








/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Gregory B. Gulliver
	AddyHart P.C.
	401 North Michigan Avenue
	Suite 1200-1
	Chicago, IL  60611